Citation Nr: 1420174	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge from military service constitutes a bar to the payment of Department of Veterans Affairs benefits.  

2.  Entitlement to service connection for residuals of compressed vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The appellant had active service in the U. S. Army from June 1972 to February 1975.  His DD 214 shows that he was discharged under other than honorable conditions.  

The matter comes before the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

The appellant's DD 214 reflects that he was discharged under other than honorable conditions.  It reflects that he had days lost from October 17, 1974, to November 7, 1974, and from November 8, 1974, to December 10, 1974.  The only awards listed in the DD 214 are the National Defense Service Medal and Parachutist Badge.  He had no foreign or sea service.  

The appellant originally filed a claim, VA Form 21-526, in August 1981 for residuals of a back injury sustained in a 1972 parachute fall, stating that x-rays shortly after service revealed compressed vertebrae.  

The appellant was notified in April 1982 that his claim was denied because his discharge from service was issued under conditions which constituted a bar to payment of VA benefits.  The administrative decision upon which that notice was based found that he had been discharged because of willful and persistent misconduct which was considered to have been under dishonorable conditions.  He had received an Article 15 on September 23, 1974, for unauthorized absence.  He was recommended for court martial because of being AWOL from October 17, 1974, to November 7, 1974, and from November 7, 1974, to December 10, 1974.  In January 1975, he requested a discharge for the good of the service.  He stated that he did not desire further rehabilitation.  It was found that there was no evidence to suggest that he had no mental or physical disorder which would hamper his judgment.  

In June 2008, the appellant again claimed service connection for compressed vertebrae.  Attached thereto was a copy of a March 1976 sworn statement from the records supervisor of the City of Melbourne, Florida, attesting to there being no record of arrest of the appellant and his having resided in the area for the past 14 years.  Also attached was a letter from the appellant stating that in March 1976 he had unsuccessfully attempted to up-grade his military discharge.  Additionally, a copy of a January 1974 in-service efficiency report was attached stating that he was an outstanding soldier and that his re-enlistment was highly recommended.  

In July 2008 the appellant was provided written notice by the RO of the requirements for entitlement to service connection.  

The November 2008 rating decision which is currently before the Board, denied service connection for depression and compressed vertebra because neither disorder was shown to have occurred in or be caused by his military service.  The appellant was notified of that decision by RO letter in May 2009, and in his March 2010 notice of disagreement, he specifically stated that he was not seeking service connection for depression and only disagreed with the denial of service connection for compressed vertebrae.  

In this case, the RO has not specifically adjudicated the issue of whether the appellant's discharge precludes his receipt of VA disability compensation benefits.  If he is so preclude, the basis of the RO's denial of the claim, i.e., no incurrence during service, becomes moot.  Accordingly, the RO must initially provide the appropriate statutory and regulatory notice as to this matter and, then, address this matter and provide the appellant notice of the reasons for any adverse decision, as well as his appellate rights.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the appellant with the appropriate statutory and regulatory notice as to the matter of whether his discharge precludes his receipt of VA disability compensation benefits.  

2.  After the RO provides the appellant and his representative with the opportunity to submit argument and evidence as to this matter, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim of whether the appellant's discharge precludes his receipt of VA disability compensation benefits must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  The supplemental statement of the case must specifically address the matter of whether the appellant's discharge from service precludes receipt of VA disability compensation benefits.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

